P ER CURIAM. On February 7, 2002, Concrete Construction, Inc., by its attorney, Susan A. Fox, filed a petition for writ of mandamus contending that the Honorable Stephen P. Sawyer, acting as Special Benton County Circuit Judge pursuant to Arkansas Supreme Court Administrative Order Number 1 — Special Judges, had failed to render a decision within a reasonable time after the case was tried. The initial complaint in the underlying cause of action was filed on January 27, 1999. The case was tried to the court on June 1, 2000. The court took the case under advisement and has not issued a ruling as of this date. Counsel for the defendant in the underlying cause of action mailed a letter to Judge Sawyer on October 26, 2000, reminding the court of certain crucial facts established by the evidence. Counsel for the petitioner sent letters to Judge Sawyer on November 7, 2000, and September 11, 2001, requesting a ruling and has not received a response. On March 4, 2002, the Attorney General responded to the mandamus action urging that the petition be denied because Judge Sawyer has demonstrated good cause for delay and demonstrated that a judicial decision is forthcoming. The memorandum of authority attached to the response to petition for writ of mandamus states: Judge Sawyer drafted the liability portion of the Order on the underlying contract action. Thereafter, he requested the exhibits from the court reporter so that he could draft the damages portion of the Order. Because the court reporter was unable to locate the exhibits, a final Order could not be completed. The exhibits were located by the court reporter on February 11, 2002 and anticipated a final Order will be rendered by March 15, 2002.  The Code of Judicial Conduct, Canon 3(B)(8), requires that a judge dispose of all judicial matters promptly. We conclude that the response does not state a good cause to justify the delay in the ruling on this underlying cause of action.  A judgment was entered in the underlying cause of action by Judge Sawyer and filed with the Benton County Circuit Clerk on Wednesday, March 6, 2002, rendering this petition for writ of mandamus moot. A copy of this opinion will be forwarded to the Arkansas Judicial Disability and Discipline Commission. Petition moot.